DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive. 
Applicant argues that 	Sekine in view of Feldman fail to disclose “... generating, by the processor, a filter set of key phrases by: for each part-of-speech pattern from the subset of generated part-of-speech patterns, generating at least one generated key phrase from the corpus sample, wherein each generated key phrase comprises at least a plurality of consecutive words from the text of at least one document of the corpus sample, and each generated key phrase comprises a part-of-speech pattern from the subset of generated part- of-speech patterns...”
Regarding applicant’s arguments, the examiner respectfully disagrees. The applicant asserts that “As claimed, a filter set is used to filter, and is generated by conditionals, e.g. as claimed, for each generated key phrase, adding, by the processor, the generated key phrase to 
Applicant argues that Sekine in view of Feldman fails to disclose “receiving, by a processor, a plurality of identified key phrases, each identified key phrase including at least a plurality of consecutive words from a text of at least one corresponding document of a corpus sample and relating to a topic of the text of the document corresponding to the key phrase, the corpus sample including a plurality of documents comprising text.”	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner contends that the claim does not identify any key phrases, neither does it describe how it would differentiate a key phrase from a non-key phrase, the claim merely receives a set of already identified "key phrases." This language is broad and it is taught by Sekine. Similarly, might provide differing results as compared to processing parts-of-speech patterns on words. Take as an example the word "prevent", Sekine's morpheme analysis might identify the word "prevent" as follows: 'pre' as a preposition, and 'vent' as a noun.” The examiner, however, respectfully contends that this is a false assertion. The applicant incorrectly assumes that Sekine’s morpheme analysis “might” incorrectly analyze the word “prevent.” This is only one example for which Sekine does not recite any language in which the morpheme analysis “might” perform incorrectly. Further, the applicant has not provided any such evidence that Sekine’s morpheme analysis will incorrectly perform analysis on the word “prevent” or any similar word.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-7, 11-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US PG Pub 20130262085) in view of Feldman (US PG Pub 20140082003).	As per claims 1 and 12, Feldman discloses a method and system for key phrase rule generation for key phrase extraction, comprising: 	receiving, by a processor, a plurality of identified key phrases, each identified key phrase including at least a plurality of consecutive words from a text of at least one corresponding document of a corpus sample, the corpus sample including a plurality of documents comprising text (Sekine; p. 0029 - Receiving a set of sentences for morphological analysis. A target of morphological analysis may be one sentence, one set of sentences containing one or more sentences, or a plurality of sets of sentences; p. 0051 - ten thousand articles were acquired from a certain web site, and about forty-five thousand sentences; see also p. 0038); 	for each identified key phrase, generating, by the processor, a part-of-speech pattern from the identified key phrase, wherein the part-of-speech pattern is a sequence of each part-of-speech of each word in the identified key phrase (Sekine; Fig. 2, item 12; Fig. 5, item S12; p. 0057 - the pattern acquisition unit 12 acquires part-of-speech differing patterns based on the analysis results; see also p. 0038); 	determining, by the processor, how many times each generated part-of-speech pattern appears in at least a portion of the at least one corresponding document (Sekine; Fig. 5, item S13; p. 0057 - stores frequency data indicating the number of appearances of each pattern and .
As per claims 2 and 13, Sekine discloses the method and system according to claims 1 and 12, upon which claims 2 and 13 depend.	Sekine, however, fails to explicitly disclose wherein a part-of-speech pattern is selected for the subset of generated part-of-speech patterns if the part-of-speech pattern appears more than a predetermined amount of times in at least the portion of the at least one document.	Feldman does teach wherein a part-of-speech pattern is selected for the subset of generated part-of-speech patterns if the part-of-speech pattern appears more than a predetermined amount of times in at least the portion of the at least one document (Feldman; p. 0178 - If the pattern was encountered a sufficient number of times (e.g., more than a threshold number, e.g., 2, indicating the pattern to be a frequent pattern), the pattern is sent to rulebook generator 770).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the 
As per claim 3, Sekine in view of Feldman disclose the method according to claim 2, upon which claim 3 depends. 	And further, Feldman teaches wherein the predetermined amount of times is one time (Feldman; p. 0178 - If the pattern was encountered a sufficient number of times (e.g., more than a threshold number, e.g., 2, indicating the pattern to be a frequent pattern), the pattern is sent to rulebook generator 770).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Sekine to include wherein the predetermined amount of times is one time, as taught by Feldman, in order to update the Rulebook with new patterns, incorporating the pattern as a new relation, and creating the lexicon entries (code) necessary for extracting it (Feldman; p. 0178).
As per claim 5, Sekine in view of Feldman disclose the method according to claim 4, upon which claim 5 depends.	And, further, Feldman teaches wherein the second predetermined amount of times is one time (Feldman; p. 0172 - An extracted entity view may display the entities that were extracted, using the project's rulebook, from the active corpora, as well as the number of times .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658